internal_revenue_service index no number release date cc ebeo - plr-107911-99 date employer plan trust state x this is in reply to your letter of date and subsequent correspondence requesting a ruling that the deferred_compensation plan plan and trust of state x constitute an eligible_deferred_compensation_plan and trust within the meaning of sec_457 of the internal_revenue_code_of_1986 and the income_tax regulations employer state x is an eligible_employer within the meaning of sec_457 of the code additionally the plan may be adopted by municipalities and other political divisions of state x adopting employers whose employees are members of state x's public employee retirement_system pers and if authorized by the board_of the state x retirement_system other public employers the plan has been established by action of the board and is administered under the authority of the board the plan is to be implemented pursuant to the provisions of the government code of state x under the plan the amounts of compensation that may be deferred under the annual maximum limitation are within the limitations of sec_457 including the sec_457 coordinated deferral provision and the catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he or she attains normal_retirement_age the participant’s election to defer compensation must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective the plr-107911-99 plan does not provide that a loan may be made from assets held by the plan to any participant or beneficiary under the plan with certain limitations a participant may elect the manner in which his or her deferred amounts will be distributed the election must be made prior to the date any amounts become payable to the participant under the plan if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in the plan under the plan no amounts will be made available to the participant or beneficiary earlier than the calendar_year the participant attains age ½ when the participant is separated from service with state x or when the participant is faced with an unforeseeable_emergency as defined under the plan in accordance with the requirements of sec_457 the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code however the plan does permit one exception to the above distribution_requirements the plan in accordance with sec_457 includes a provision permitting an in-service distribution of dollar_figure or less from a participant’s account within the requirements of that section the plan further provides that all amounts of compensation deferred pursuant to plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall be held a in trust for the exclusive benefit of participants and beneficiaries under the plan or b in one or more annuity_contracts as defined in sec_401 of the code issued by an insurance_company qualified to do business in the state where the contract was issued for the exclusive benefit of the participants and beneficiaries of the plan for this purpose the term annuity_contract does not include a life health or accident property casualty or liability insurance_contract trust is established pursuant to a writing that constitutes a valid trust under the laws of state x and is represented to be a valid trust under state law the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment by creditors of the participant or the participant's beneficiary the terms of trust and the insurance contracts make it impossible prior to the satisfaction of all liabilities with respect to plan participants and their beneficiaries for any part of the assets and income of trust or the insurance contracts to be used for or diverted to purposes other than the exclusive benefit of plan participants and their beneficiaries sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the plr-107911-99 taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age ½ a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax-deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_457 provides that the total amount payable to a participant under the plan will not be treated as made available merely because the participant may elect to receive such amount or the plan may distribute such amount without the participant's consent if i such amount does not exceed dollar_figure and ii such amount may be distributed only if-- i no amount has been deferred under the plan with respect to such participant during the 2-year period ending on the date of the distribution and ii there has been no prior distribution under the plan to such participant under this option sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant's property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 provides that the amounts in the trust are treated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 plr-107911-99 sec_457 provides that for purposes of sec_457 custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 under the terms of the plan and trust and any insurance contracts the trustee must hold all of the sec_457 plan assets for the exclusive benefit of the participants and their beneficiaries and all amounts deferred under the plan must be transferred to a_trust meeting the requirements of sec_457 of the code within an administratively reasonable_time period based upon the provisions of the revised plan summarized above the other documents presented and the representations made we conclude as follows the deferred_compensation plan established by state x is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 all assets and income of the plan described in sec_457 will be held in trust for the exclusive benefit of participants and their beneficiaries amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which amounts are paid or otherwise made available to an employee or beneficiary in accordance with the terms of the plan trust established with respect to state x’s plan under sec_457 is treated under sec_457 as an organization_exempt_from_taxation under sec_501 an annuity_contract entered into by state x which is described in sec_401 will be treated as a_trust under rules similar to the rules under sec_401 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than state x’s plan described above in addition this ruling applies only to deferrals made after the date this ruling was issued if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to state x and the participants of state x’s plan and applies only to the plan and trust submitted and revised including the amendments submitted on date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section plr-107911-99 dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
